                Case 3:20-mj-70698-JCS Document 16 Filed 07/17/20 Page 1 of 3




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division

4 ALEXANDRA SHEPARD (CABN 205143)
  Special Assistant United States Attorney
5
         450 Golden Gate Avenue, Box 36055
6        San Francisco, California 94102-3495
         Telephone: (415) 436-6767
7        FAX: (415) 436-7234
         Email: Alexandra.Shepard2@usdoj.gov
8
  Attorneys for the United States of America
9

10
                                 UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                  )   No. CR 20-70698 JCS
15                                              )
             Plaintiff,                         )   STIPULATION AND [PROPOSED] ORDER
16                                              )   WAIVING TIME UNDER SPEEDY TRIAL ACT
        v.                                      )   AND RULE 5.1
17                                              )
     SANDRA ANN ZUNIGA,                         )
18                                              )
             Defendant.                         )
19                                              )
20

21

22

23

24

25

26

27

28

     STIP. AND ORDER WAIVING TIME               1
                 Case 3:20-mj-70698-JCS Document 16 Filed 07/17/20 Page 2 of 3




 1          With the agreement of the parties, and with the consent of the defendant, the Court enters this

 2 order continuing the preliminary hearing date of July 16, 2020, at 9:30 a.m., to August 20, 2020, at 9:30

 3 a.m. and documenting the defendant’s waiver of the preliminary hearing date under Federal Rule of

 4 Criminal Procedure 5.1 and the exclusion of time under the Speedy Trial Act, 18 U.S.C. 3161(b). On

 5 June 10, 2020, the parties entered a written waiver through July 15, 2020. 1

 6          The parties agree, and the Court finds and holds, as follows:
 7          1.       The defendant is currently charged by criminal complaint. The defendant is not in
 8 custody, having been released on an unsecured bond of $250,000 on June 10, 2020.

 9          2.       The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C.
10 3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary for effective preparation, taking into

11 account the exercise of due diligence.

12          3.       The defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for
13 preliminary hearing.

14          4.       Counsel for the defense believes that postponing the preliminary hearing is in her client’s
15 best interest, and that it is not in her client’s interest for the United States to indict the case during the

16 timeline established in Rule 5.1.

17          5.       The Court finds that, taking into the account the public interest in the prompt disposition
18 of criminal cases, these grounds are good cause for extending the time limits for a preliminary hearing

19 under Federal Rule of Criminal Procedure 5.1. Given these circumstances, the Court finds that the ends

20 of justice served by excluding the period from June 15, 2020 through August 20, 2020, outweigh the

21 best interest of the public and the defendant in a speedy trial. 18 U.S.C. 3161(h)(7)(A).

22 ///

23 ///

24 ///

25 ///

26 ///

27
            1   Due to an oversight, the Court signed and entered this written waiver on July 15, 2020. See
28
     Dkt. 12.
     STIP. AND ORDER WAIVING TIME                       2
                Case 3:20-mj-70698-JCS Document 16 Filed 07/17/20 Page 3 of 3




1          6.       Accordingly, and with the consent of the defendant, the Court (1) continues the

2 preliminary hearing date of June 16, 2020, at 9:30 a.m. to August 20, 2020, before the Honorable Laurel

3 Beeler, and (2) orders that the period from June 15, 2020, through August 20, 2020 be excluded from the

4 time period for preliminary hearings under Federal Rule of Criminal Procedure 5.1 and from Speedy

5 Trial calculations under 18 U.S.C. 3161(h)(7)(A) & (B)(iv).

6          IT IS SO STIPULATED:

7

8 DATED: July 15, 2020                                   ____________/s/________________
                                                         GALIA AMRAM
9                                                        Attorney for Defendant
10

11 DATED: July 15, 2020                                                /s/                    ________
                                                         ALEXANDRA SHEPARD
12                                                       Special Assistant United States Attorney
13

14
           IT IS SO ORDERED.
15

16
     DATED: July 17, 2020                                ______________________________
17                                                       HON. SALLIE KIM LAUREL BEELER
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     STIP. AND ORDER WAIVING TIME                    3
